Citation Nr: 1509777	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  11-02 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis for the period prior to December 22, 2009.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 until June 1968.  He had a prior period of active duty for training (ACDUTRA) from August 1965 until December 1965.  

This matter comes to the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This issue was remanded by way of a March 2014 Board determination specifically for a referral to the VA Director of Compensation and Pension Service for consideration of entitlement to a TDIU for the period in question.


FINDING OF FACT

Prior to December 22, 2009, the Veteran has been unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for TDIU on an extraschedular basis have been met as of August 11, 2009.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken herein below is favorable to the Veteran and a full grant of benefits sought, further discussion as to VA's duties to notify and assist are not necessary at this time.

In this case, the Veteran is service-connected for posttraumatic stress disorder (PTSD), evaluated as 70 percent from December 22, 2009 (30 percent prior to that); tinnitus, evaluated as 10 percent disabling from August 25, 2008 and hearing loss, evaluated as noncompensable.  The combined evaluation is 70 percent beginning December 22, 2009.  

The record reflects that the Veteran first met the criteria of 38 C.F.R. § 4.16(a) on December 22, 2009, the effective date of the increased evaluation for PTSD.  The March 2014 Board decision granted TDIU effective this date and remanded the issue of whether the Veteran was entitled to a TDIU rating under 38 C.F.R. § 4.16(b), for the period of the appeal prior to December 22, 2009, referring the claim to the Director of VA's Compensation and Pension Service for a determination.  The Director rendered a negative opinion finding that the evidence did not show that any of the Veteran's service-connected disabilities alone when considered as a whole prevented him from engaging in substantial gainful employment prior to December 22, 2009.  The Director reasoned that prior to December 2009, the Veteran's PTSD was not severe enough to warrant an increased evaluation and that the evidence did not show that Veteran's hearing loss disability and tinnitus had any significant effects on employment at this time.  

The Board may review the decision of the Director with regard to entitlement to a TDIU under 38 C.F.R. § 4.16(b) and make an independent determination on this matter.  See Anderson v. Shinseki, 22 Vet. App. 423 (2009).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

On review, the Board disagrees with the Director's opinion and finds that the evidence demonstrates that the Veteran was unemployable due to his service-connected disabilities for the period prior to December 22, 2009.  

In his April 2010 formal application for TDIU, the Veteran reported he last worked in July 2008 for [redacted] as a carpenter and explained that he left this job due to disability.  He indicated he graduated from high school and had 2 years of college education.  He reported prior employment as a plant manager at an aluminum company and in security.  The record shows the Veteran has not been employed since July 2008.  

The evidence from the period prior to December 22, 2009 shows that the Veteran's PTSD was not less disabling by way of interfering with employability.  In other words, the Veteran's PTSD, along with his service-connected hearing loss disability and tinnitus, effectively rendered the Veteran unable to sustain gainful employment.  

During a June 2009 VA examination the Veteran reported that he pulled a saw on his son-in-law's brother at work and indicated he stopped working because he could not handle the pressure.  Either he was going to hurt somebody or hurt himself.  The examiner concluded that there was not total occupational and social impairment but the symptoms of disturbances of motivation and mood and difficulty establishing and maintaining relationship would likely cause reduced occupational reliably and productivity if employed.  A statement of K.C. confirmed that the Veteran did physically threaten him with an electric saw.  

A July 2009 letter from his treating physician indicates that the Veteran's treatment for severe PTSD is "very treatment resistant."  He has symptoms of significant depression that dramatically interferes with his quality of life.  The Veteran contemplates harming himself daily and is "very clearly severely impaired" by his PTSD.  A July 2009 letter from another physician indicates that the Veteran has received treatment from her since October 2008 for PTSD and that despite multiple medication trials as well as therapy sessions, there has been little to no symptomatic relief for his disability.  Additionally, a November 2009 examination completed by one of his treating physicians in connection with the Veteran's claim for Aid and Attendance explained that the Veteran's PTSD was disabling to the point he cannot maintain employment.  

As is the case from December 22, 2009 going forward, although the Veteran may have the education and physical capability to obtain sedentary employment, his symptoms of irritability and unpredictable anger have already resulted in the Veteran being let go by a family employer (e.g., a protected work environment).  The record reflects the Veteran had trouble getting along with coworkers and even physically threatened others on the job.  All of this evidence existed prior to December 22, 2009.

Thus, in sum, the Board concludes that the Veteran's status of employability within the meaning of the regulations did not change on the date that he was eligible for a schedular TDIU rating (December 22, 2009).  His disability picture as it pertains to his ability to secure and follow a substantially gainful occupation by reason of service-connected disabilities remained consistent prior to and after December 22, 2009, as demonstrated by the evidence summarized above.  

The grant of a TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

Under 38 U.S.C. § 5110(a), the effective date of an increase in a veteran's disability compensation 'shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  Section 5110(b)(2) provides an exception to this general rule: "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  The Court and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  If the increase occurred after the date of the claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

Although the Veteran filed a formal claim for a TDIU in April 2010, the Board finds that there was an implied, pending claim for a TDIU made earlier in connection with his claim for increased ratings for his service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This claim was received by VA in August 11, 2009.  In this claim statement, the Veteran references his physicians' letters from July 2009 discussing the impact of the Veteran's severe PTSD on his daily functioning which includes his ability to maintain gainful employment.  

The Board finds that there is no basis for an effective date earlier than August 11, 2009, the day VA received the Veteran's claim for increase.  The effective date regulations are clear in this regard.  In this case, the Veteran last worked in July 2008, which is outside of the one year window prior to the date of the August 11, 2009 claim.  The rules are clear: if the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1)(2).  As such, the date of the receipt of the Veteran's claim - August 11, 2009 - is the appropriate effective date for the grant of an extraschedular TDIU rating.

As such, in light of the above evidence and the opinions of record, the evidence shows that the Veteran's service-connected disabilities have prevented him from securing and following substantially gainful employment consistent with his education and occupational experience for the period prior to December 22, 2009.  Entitlement to an extraschedular TDIU is, therefore, granted, effective the date of the Veteran's pending claim for TDIU - August 11, 2009.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16(b).


ORDER

Entitlement to a TDIU on an extraschedular basis is granted, effective August 11, 2009, subject to the laws and provisions governing the award of monetary benefits.


____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


